Citation Nr: 0910005	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a February 1996 rating decision that denied a rating 
in excess of 20 percent for degenerative disc disease of L5-
S1 contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to March 
1994 and from February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

In the December 2004 rating decision, the RO held that there 
was no CUE in the  February 1996 rating decision that denied 
a rating in excess of 20 percent for degenerative disc 
disease of L5-S1.  The Veteran perfected an appeal of that 
denial. 

In a February 2006 VA Form 9, the Veteran requested a Travel 
Board hearing.  In August 2007, the Veteran without good 
cause failed to report for a scheduled Travel Board hearing 
at the RO.  His hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).  No further development with 
regard to a hearing is necessary.

Issue not on appeal

In a March 2007 rating decision, the RO denied service 
connection for a respiratory disorder.  To the Board's 
knowledge, the Veteran has not expressed disagreement with 
that denial.


FINDING OF FACT

The February 1996 rating decision that denied a rating in 
excess of 20 percent for degenerative disc disease of L5-S1 
was supported by the evidence then of record; and it is not 
shown that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.


CONCLUSION OF LAW

The February 1996 rating decision that denied a rating in 
excess of 20 percent for degenerative disc disease of L5-S1 
did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks revision of a February 1996 RO rating 
decision based upon his claim of CUE therein.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the February 1996 decision 
in failing to assign a rating in excess of 20 percent for 
service-connected degenerative disc disease of L5-S1.  
Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  In concluding that the VCAA is not applicable 
to allegations of CUE, the Court's opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."  
Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2008).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has retained the services of a representative who has 
presented written argument on his behalf.  As noted above in 
the introduction, the Veteran failed to report for a Travel 
Board hearing.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2008).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has provided a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Law and regulations in effect at the time of the February 
1996 rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  The pertinent regulations 
follow.

Under Diagnostic Code 5293 (intervertebral disc disease), a 
20 percent rating was assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation was assigned 
for intervertebral disc disease that is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and that provides little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (1995).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion required adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1995) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1995).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factual Background

A short statement of facts is in order.  As noted above, only 
evidence which was of record at the time of the February 1996 
decision may be considered.

The Veteran underwent a VA examination in December 1995.  He 
reported that he had had several episodes of severe 
incapacitating back pain and that he now had episodes of left 
radicular pain, night pain, and pain increasing with lifting.  
He indicated that his symptoms were only being treated with 
activity modification.

Physical examination revealed no postural abnormalities, no 
fixed deformities, and no abnormalities regarding the 
musculature of the back.  Forward flexion was to 100 degrees, 
and backward extension was to 20 degrees.  Left lateral 
flexion was to 20 degrees, and right lateral flexion was to 
30 degrees.  Left rotation was to 30 degrees, and right 
rotation was to 35 degrees.  There was objective evidence of 
pain on motion in forward flexion.  There was a positive 
straight leg sign on the left side.  The diagnosis was a 
possible lumbar herniated nucleus pulposus.  

A January 1996 magnetic resonating imaging (MRI) scan of the 
lumbar spine showed a degenerative disk at L5-S1, central 
disk bulges at L4-L5 and L5-S1, and mild-to-moderate central 
spinal stenosis at L4-L5 and L5-S1.

In the February 26, 1996 rating decision, which is now being 
challenged, a rating in excess of 20 percent for degenerative 
disc disease of L5-S1 was denied based upon the report of the 
December 1995 VA examination and the January 1996 MRI scan.

Analysis

The Veteran argues that the RO should have rated the 
degenerative disc disease under Diagnostic Code 5293 and 
should have assigned a 60 percent disability rating under 
that code.  In particular, the Veteran asserts that under 
VAOPGPREC 36-97 (Dec 12, 1997) and Johnson v. Brown, 9 Vet. 
App. 7 (1996) the RO should have considered the Veteran's 
limitation of motion and functional loss due to pain pursuant 
to 38 C.F.R. § 4.40 and § 4.45.  

Also, in his February 2006 VA Form 9 the Veteran stated the 
following:

During my physical with the VA doctor I was asked 
to keep bending (forward flexion) and when I did 
even though I was having excrutiating (sic) pain.  
I also experience nerve problems in my lower 
extremities and have been seeing a nuero (sic) 
specialist but it is deemed that I have no issue.

The Board notes that to the extent that the Veteran is 
presenting current evidence concerning his lumbar spine 
disability at the time of the February 1996 rating decision, 
this evidence cannot be considered by the Board in connection 
with this CUE claim.  As explained above, only evidence which 
was of record at the time of the February 1996 rating 
decision may be considered.  

In short, to the extent that the Veteran is presenting 
arguments based on evidence that was not of record at the 
time of the February 1996 rating decision (to include a VA 
examination in January 2004 and his reporting of his 
neurological history of symptomatology from 1996 to the 
present), such post-February 1996 evidence cannot be 
considered in determining whether there was CUE in the 
February 1996 rating decision.  As discussed above, a CUE 
claim is based on the evidence of record at the time of the 
prior decision.  See Damrel, supra.

Disregarding the veteran's recent statements as to his lumbar 
spine disability in 1996 as evidence, the evidence of record 
in February 1996 included the report of the December 1995 VA 
examination and the January 1996 MRI scan.  

The Board notes that the Veteran's degenerative disc disease 
was in fact rated under Diagnostic Code 5293 at the time of 
the February 1996 rating decision.  As for the Veteran's 
argument that a 60 percent disability rating was warranted 
pursuant to 38 C.F.R. § 4.40 and § 4.45 based on the holdings 
in Johnson and VAOPGPREC 36-97, the Board notes that Johnson 
was issued on March 1, 1996, and that VAOPGPREC 36-97 was 
issued in December 1997.  Thus, this argument manifestly 
fails.  A CUE claim must be based on the law in effect at the 
time of the February 1996 rating decision and not on the 
current law regarding rating intervertebral disc syndrome.  
Therefore, the RO did not have to consider whether a higher 
rating was warranted pursuant to 38 C.F.R. § 4.40 and § 4.45. 

The Veteran notes various findings from the December 1995 VA 
examination and the January 1996 MRI scan in support of his 
contention that a 60 percent disability rating was warranted.  
To the extent that the Veteran is arguing that this evidence 
in and of itself - and without consideration of 38 C.F.R. 
§ 4.40 and § 4.45 - shows that a 60 percent disability rating 
was warranted, the Veteran has not shown how the RO's 
weighing of the evidence would have manifestly changed the 
outcome at the time of the February 1996 rating decision.

Based on the evidence of record at the time of the February 
1996 decision, the RO's decision was not undebatably 
erroneous.  Based on the medical records before the RO in 
February 1996, it is hardly "undebatable" that the 
degenerative disc disease was not moderate, as was found by 
the RO.  For example, there was no medical evidence of a 
demonstrable muscle spasm or absent ankle jerk.  The 
Veteran's arguments that do not involve inapplicable law 
amount to a mere dispute as to how that evidence was weighed.  
Manifestly, such contentions cannot amount to a successful 
CUE claim.  See Crippen, supra.

In short, with respect to the crucial matter of whether the 
RO failed to apply the proper statutory law or regulation, or 
applied it incorrectly, such is not shown in this case.

Essentially, the Veteran's contentions that do not involve 
inapplicable law are that the RO failed to properly assess 
evidence that was favorable to his claim, particularly in 
light of post-1996 medical evidence.  This amounts to asking 
the Board to consider evidence that was not of record in 
February 1996 and to reweigh the evidence that was then of 
record.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, denial is more appropriate.  As 
stated above, the primary focus of the Veteran's argument is 
legal in nature - that the RO failed to apply Johnson and 
VAOPGPREC 36-97 and assign a higher rating for the Veteran's 
degenerative disc disease under Diagnostic Code 5293 pursuant 
to 38 C.F.R. § 4.40 and § 4.45.  

In summary, for the reasons and bases expressed above, the 
Board finds that the February 1996 decision did not contain 
CUE.  The claim of CUE is denied.


ORDER

The claim of CUE in the February 1996 VA rating decision in 
failing to assign a rating in excess of 20 percent for 
service-connected degenerative disc disease of L5-S1 is 
denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


